United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     February 4, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20385
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                        ODIS LEE JACKSON,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                        (H-02-CR-373-4)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Odis Lee Jackson appeals his convictions and sentences for

conspiracy to possess with intent to distribute 50 grams or more of

cocaine base and aiding and abetting possession with intent to

distribute 50 grams or more of cocaine base. Jackson was sentenced

to life imprisonment and 10 years of supervised release on each

count, to be served concurrently.

     Jackson contends the evidence was insufficient to support his

convictions because there was no evidence that he was aware of the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
drug sale or joined in the conspiracy to sell cocaine.                 Jackson’s

statements and actions at the time of the drug transaction, as well

as the comments he later made to his co-defendants and a third-

party, were sufficient to establish his knowledge of the drugs,

voluntary participation in the conspiracy, and attempt to make the

venture succeed.      Construing       the   evidence   in     the    light   most

favorable to the Government, it is sufficient to support both

convictions.    See, e.g., Jackson v. Virginia, 443 U.S. 307, 318

(1979); United States v. Casilla, 20 F.3d 600, 603 (5th Cir. 1994).

     Because Jackson did not object in district court, we review

for plain error his assertion that the district court failed to

conduct the 21 U.S.C. § 851 colloquy before enhancing his sentence

based on prior convictions.        See United States v. Thomas, 348 F.3d
78, 86 (5th Cir. 2003).      Jackson does not contend on appeal, nor

did he contend in district court, that he did not commit the prior

convictions    or   that    they    were     unconstitutionally         obtained.

Accordingly, he has not met the plain error standard.                  See id.

     Jackson also asserts that the quantity of drugs should have

been proven as an element of the offense and that Apprendi v. New

Jersey, 530 U.S. 466 (2000), has rendered 21 U.S.C. §§ 841(a) & (b)

unconstitutional.      As    Jackson       concedes,   these    arguments       are

foreclosed by United States v. Slaughter, 238 F.3d 580 (5th Cir.

2000).

                                                                     AFFIRMED


                                       2